MODIFY and AFFIRM; and Opinion Filed May 6, 2013.




                                                  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-12-01208-CR
                                          No. 05-12-01209-CR
                                          No. 05-12-01210-CR

                             ALTON LEE JEWEL BRYANT, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee

                         On Appeal from the 291st Judicial District Court
                                      Dallas County, Texas
                  Trial Court Cause Nos. F12-51396-U, F12-51397-U, F12-51398-U

                                   MEMORANDUM OPINION
                             Before Justices FitzGerald, Murphy, and Lewis
                                      Opinion by Justice Murphy

       Alton Lee Jewel Bryant appeals his convictions for aggravated robbery, unlawful

possession of a firearm by a felon (UPFF), and evading arrest. In a single point of error,

appellant contends the 291st district court lacked jurisdiction to hear the cases and render

judgments because the cases were not transferred to that court. We conclude the cases were

properly filed in the 291st district court after return of the indictments and affirm the judgments,

as modified to accurately reflect the pleas, the trial court’s findings, and the judgments. See TEX.
R. APP. P. 43.2(b). We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 47.4.

       Appellant waived a jury and pleaded guilty to aggravated robbery with a deadly weapon,

UPFF, and evading arrest while using a vehicle. See TEX. PENAL CODE ANN. §§ 29.03(a),

38.04(a), (b)(2)(A), 46.04(a) (West 2011). Appellant also pleaded true to one enhancement each

in the aggravated robbery and evading arrest cases. The trial court sentenced appellant to

imprisonment, as follows: thirty years for the aggravated robbery, ten years for the UPFF, and

twenty years for the evading arrest. The trial court also assessed a $2,000 fine in each case.

       Appellant contends in his sole point of error that the 291st Judicial District Court lacked

jurisdiction over the cases because they were not transferred to the court’s docket. Specifically,

the indictments in the aggravated robbery and UPFF cases were returned in Criminal District

Court No. 5 and the indictment in the evading arrest case was returned in the 283rd Judicial

District Court. Appellant argues transfer orders were required before the 291st Judicial District

Court could hear the cases and render judgments.

       A grand jury formed and impaneled by a district judge inquires into “all offenses liable to

indictment” and hears testimony before voting on whether to indict an accused. TEX. CODE

CRIM. PROC. ANN. art. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446, 448 (Tex.

Crim. App. 1987). After the conclusion of testimony, the grand jury votes “as to the presentment

of an indictment.”    TEX. CODE CRIM. PROC. ANN. art. 20.19.           Following presentment, an

indictment is filed in a court with jurisdiction to hear the case. See Hultin v. State, 171 Tex.

Crim. 425, 351 S.W.2d 248, 255 (1961).

       In counties having two or more district courts, the judges of the courts may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the
                                                    -2-
courts’ work they consider necessary or desirable to conduct the business of the courts. See TEX.

GOV’T CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West Supp.

2010) (addressing adoption of local rules of administration to provide, in part, for assignment,

docketing, transfer, and hearing of all cases). Thus, a specific district court sitting in Dallas may

impanel a grand jury; yet all cases returned by that grand jury are not necessarily assigned to the

same court. See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d).

       Two grand juries returned indictments for appellant: Criminal District Court No. 5 and

the 283rd Judicial District Court. The cases were then filed in the 291st Judicial District Court.

The record does not indicate the cases were ever filed in or appeared on the trial dockets of

Criminal District Court No. 5 or the 283rd Judicial District Court. Because the 291st Judicial

District Court had jurisdiction to hear appellant’s cases and render the judgments, we resolve

appellant’s sole point of error against him.

       In reviewing the record, we observe the written judgments do not accurately reflect the

proceedings.    Specifically, appellant pleaded true to one enhancement paragraph in the

aggravated robbery and evading arrest cases and the trial court found the enhancement

paragraphs true. Additionally, the trial court assessed a $2,000 fine in each case. Yet the

judgments in the aggravated robbery and evading arrest cases do not reflect those pleas or

findings. The judgments in the UPFF and evading arrest cases also do not include the $2,000

fine that was pronounced orally. Accordingly, we modify the trial court’s judgments as follows:

(1) in cause no. 05-12-01208-CR, we modify the judgment to show the plea to the first

enhancement paragraph is true and the finding on the first enhancement paragraph is true; (2) in

cause no. 05-12-01209-CR, we modify the judgment to show the fine is $2,000; and (3) in cause

no. 05-12-01210-CR, we modify the judgment to show the plea to the first enhancement
                                                     -3-
paragraph is true, the finding on the first enhancement paragraph is true, and the fine is $2,000.

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments.




                                                          /Mary Murphy/
                                                          MARY MURPHY
                                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121208F.U05




                                                   -4-
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                           JUDGMENT


       ALTON LEE JEWEL BRYANT,                             Appeal from the 291st Judicial
Appellant                                          District Court of Dallas County, Texas
                                                   (Tr.Ct.No. F12-51396-U).
       No. 05-12-01208-CR         V.                       Opinion delivered by Justice
                                                   Murphy, Justices FitzGerald and Lewis
       THE     STATE      OF     TEXAS,            participating.
Appellee

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement” is modified to show “True.”

       The section entitled “Findings on 1st Paragraph” is modified to show “True.”


       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered May 6, 2013.


                                                         /Mary Murphy/
                                                         MARY MURPHY
                                                         JUSTICE




                                                 -5-
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                           JUDGMENT


       ALTON LEE JEWEL BRYANT,                             Appeal from the 291st Judicial
Appellant                                          District Court of Dallas County, Texas
                                                   (Tr.Ct.No. F12-51397-U).
       No. 05-12-01209-CR         V.                       Opinion delivered by Justice
                                                   Murphy, Justices FitzGerald and Lewis
       THE     STATE      OF     TEXAS,            participating.
Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$2,000.”


       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered May 6, 2013.



                                                         /Mary Murphy/
                                                         MARY MURPHY
                                                         JUSTICE




                                                  -6-
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                           JUDGMENT


       ALTON LEE JEWEL BRYANT,                             Appeal from the 291st Judicial
Appellant                                          District Court of Dallas County, Texas
                                                   (Tr.Ct.No. F12-51398-U).
       No. 05-12-01210-CR         V.                       Opinion delivered by Justice
                                                   Murphy, Justices FitzGerald and Lewis
       THE     STATE      OF     TEXAS,            participating.
Appellee

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement” is modified to show “True.”

       The section entitled “Findings on 1st Paragraph” is modified to show “True.”

       The section entitled “Fine” is modified to show “$2,000.”


       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered May 6, 2013.



                                                         /Mary Murphy/
                                                         MARY MURPHY
                                                         JUSTICE


                                                  -7-